DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed August 08 2022 has been entered. Applicant amended claims 1, 7, 8, and 14. Accordingly claims 1-20 remain pending.
	Applicant’s amendment to claim 7 overcomes the 35 USC 112(b) rejection of May 09 2022. Therefore, the 35 USC 112(b) rejection of May 09 2022 is withdrawn.

Response to Arguments
Applicant’s arguments, see page 12, filed August 08 2022, with respect to the 35 USC 112(b) rejection of May 09 2022 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of May 09 2022 has been withdrawn. 

Applicant’s arguments with respect to claim(s) 1, 8, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments, see pages 13, filed August 08, 2022, with respect to the rejection(s) of claim(s) 2-7, 9, 10, and 15-20 under 35 USC 103 as being obvious over Baker in view of Laurila have been fully considered and are not persuasive.  On page 13, Applicant states “[w]ithout addressing the specifics of Waghmare on the merits, Applicants relies upon the arguments [pertaining to claims 1, 8, and 14] and asserts that the disclosure of Waghmare, alone, or in combination, does not server to solve the deficiencies in the teaching of Laurila and Baker”. This is not persuasive, because see paragraph above, wherein the arguments pertaining to claims 1, 8, and 14 are moot because of the new ground of rejection. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 11-14, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yassine, A. (2015). AAPPeC: Agent-based Architecture for Privacy Payoff in eCommerce. ArXiv, abs/1501.04850 (hereinafter Yassine).

As to claim 1, Yassine teaches a method for controlling exchange of data between applications, the method comprising, on a processor of an application (App)-BOT (abstract reveals multi-agent system for controlling consumer’s personal information and personal information valuation between consumers agent and online businesses/service providers agent. The method is performed automatically by agents which page 21, line 9 reveal the agents are autonomous and thus art App-BOTs) : 
scanning a context of a user of the application and obtaining current scanned user data entities (page 40, lines 8-11 reveals agent obtains/captures the privacy sensitivity of the personal data thus a scan was performed on consumer’s personal data); 
determining a set of user information entities from the scanned user data entities containing current information about the user and surroundings of the user (page 48, Section: Semantic Equivalency, reveals that the agent uses ontology sets to determine/define user attribute information, the example provided includes person’s family name, address, and location); 
labelling each user information entity of the set of user information entities with a user data permission to access the user information entity (page 46, last paragraph to page 47, reveal the database agent captures each user information and categorizes/ provides each user information element with a privacy risk value/score based on attribute ontology. Attribute ontology is a compact description of private data synonyms and composition rules. The steps of attribute ontology involve: pages 47-48 reveal that the database agent categorizes the private data. This categorization is the labelling of the user information. In categorizing the data, the database agent has access to the data specification of the user [such as user’s preferences of revealing / providing access to each category of the data] . Thus, “[the database agent” applies attribute ontology rules on the data specification and performs the data categorization”. Page 48, section 4.3.2 reveals the categories the user information is dividing into have the following labels “…personal identification, contact information, address, hobbies…”. Figure 10 on page 49, shows the user information of “telephone numbers” and “emails” is placed in the category/label of “Contact”. Next, after the labeling of the user data, page 50, section 4.3.3 reveals that the database agent uses the user’s preferences to assign a privacy risk value to each data element in the respective categories/labels. The user’s preferences involve the user assigning weights to each label/category for revealing/accessing different attributes of personal data. A user interface of setting the permission level/weights to the data is shown in Figure 33 on page 111.  Base on the user’s preferences, a privacy risk value is calculated for each data element in the respective category and capturing the user reluctance level of revealing their respective personal information (page 53). Thus the user information is categorize/labelled with the use’s permission/ preferences of revealing his/her data);
 negotiating, in a negotiation phase, by (page 73 section 4.6.3 provides the negotiation protocols): 
receiving a data access request offer from a mixed reality data (MRD)-BOT, the data access request offer comprising a request offer for a set of application specific permissions that are requested permissions to access a labelled user information entity (page 42, bullet (2) reveals service provider submits a request to obtain personal data and page 109, second paragraph reveal a request to acquire consumer data is made by the service provider agent. Figure 23 on page 95 reveals the Facilitator agent receives the service provider requests and dispatches the request to other agents to start the negotiation); 
estimating a privacy leak score that represents a user value attributed to permission to access the labelled user information entity based on the data access request offer (page 96, Figure 24 reveals the database agent identify/quantify privacy risk score. Page 50, section 4.3.3, first and second paragraph provides more details that the scoring/value is in accordance to consumer’s preferences about revealing/accessing personal data attributes. Page 50, section 4.3.3, first and second paragraph provides more details that the scoring/value by the database agent is in accordance to consumer’s preferences about revealing/accessing personal data attributes);
 responsive to automatically determining that the privacy leak score is equal to or exceeds a privacy leak score threshold, sending an acceptance of the data access request offer to the MRD BOT and providing access requested by the data access request (page 71, section 4.6.2 “Offer Construction: Consumer agent offer” and the algorithm on page 72 reveal the negotiation offer from the consumer agent. As shown, when the offer score equal to or exceeds the reservation price score, the state is “ACCEPTED”. Page 111, the first and second paragraphs reveal that the privacy risk value is calculated by the database agent, and the payoff agent uses this value to calculate the payoff/ the reservation price/score. Figure 37 on page 116 further reveal the automation of the negotiation, and the acceptance of the offer by the automated consumer agent. Page 46, last paragraph to page 47, reveal the database agent captures each user information and categorizes/ provides each user information element with a privacy risk value/score based on attribute ontology. Attribute ontology is a compact description of private data synonyms and composition rules. Page 50, section 4.3.3, first and second paragraph provides more details that the scoring/value is in accordance to consumer’s preferences about revealing/access personal data attributes, per pages 49, Figure 10, page 52, Section Example to page 53, first three paragraphs, this data can pertain to the surroundings of the user ) ; and 
responsive to automatically determining that the privacy leak score is less than the privacy leak score threshold that relates, in part, to data on the surroundings of the user, sending a counteroffer to the access request offer to the MRD BOT (page 71, section 4.6.2 “Offer Construction: Consumer agent offer” and the algorithm on page 72 reveal the negotiation offer from the consumer agent. As shown, when the offer score is less than the reservation price score, the state is “Counter”. Page 99 and Figure 99 also reveals the negotiation agent tasks is to provide counter offer to the MRD BOT, and/or to the consumer agent/BOT. Page 48 reveals the data relates on the surrounds of the user such as address, location, hobbies, of the user). 

	As to claim 8, Yassine teaches a method for controlling exchange of data between applications, the method comprising, on a processor of a mixed reality data (MRD) BOT (abstract reveals multi-agent system for controlling consumer’s personal information and personal information valuation between consumers agent and online businesses/service providers agent. The method is performed automatically by agents which page 21, line 9 reveal the agents are autonomous and thus art App-BOTs): 
negotiating, in a negotiation phase (page 73 section 4.6.3 provides the negotiation protocols), by: 
sending a data request offer to an application (App) BOT, the data request offer comprising a request for permission to access a labelled user information entity (page 42, bullet (2) reveals service provider agent submits a request to obtain personal data and page 109, second paragraph reveal a request to acquire consumer data is made by the service provider agent. Figure 23 on page 95 reveals the Facilitator agent receives the service provider requests and dispatches the request to other agents to start the negotiation); 
receiving a counteroffer in response to the data request offer (page 71, section 4.6.2 “Offer Construction: Consumer agent offer” and the algorithm on page 72 reveal the negotiation of from the consumer agent. As shown, when the offer score is less than the reservation price score, the state is “Counter”, thus a counteroffer is sent to the service provider agent. As shown on page 72, like offer is made by the provider agent/MRD. Page 99 and Figure 99 also reveals the negotiation agent tasks is to provide counter offer to the MRD BOT, and/or to the consumer agent/BOT); 
filtering potential MRD based on data of the counteroffer (page 99 and Figure 27 reveal the negotiation agent evaluates the offers, which include offer from the MRD service provider agent, and provides counter offers. Pages 122-123 reveals the filtering of five service providers based on the offer/counteroffer); 
determining a personalization score that takes into account incentive values (page 46, last paragraph to page 47, reveal the database agent captures each user information and categorizes/ provides each user information element with a privacy risk value/score based on attribute ontology. Attribute ontology is a compact description of private data synonyms and composition rules. Page 50, section 4.3.3, first and second paragraph provides more details that the scoring/value is in accordance to consumer’s preferences about revealing/access personal data attributes); Page 4 of 13Appl. No. 17/037,345 Reply to Non-Final Office Action of May 9, 2022 
responsive to automatically determining that the personalization score meets or exceeds a personalization score threshold, sending an acceptance of the counteroffer to the App BOT (page 71, section 4.6.2 “Offer Construction: Consumer agent offer” and the algorithm on page 72 reveal the negotiation offer from the consumer agent. As shown, when the offer score equal to or exceeds the reservation price score, the state is “ACCEPTED”. As shown on page 72, like offer is made by the provider agent/MRD Page 111, the first and second paragraphs reveal that the privacy risk value is calculated by the database agent, and the payoff agent uses this value to calculate the payoff/ the reservation price/score. Figure 37 on page 116 further reveal the automation of the negotiation, and the acceptance of the offer by the automated consumer agent. However, as shown, the provider agent can also accept the offer. See also pages 72-73, Section: Provider agent offer bidding); and 
responsive to automatically determining that the personalization score is less than the personalization score threshold that relates to the incentive values, sending a second counteroffer to the App BOT (page 71, section 4.6.2 “Offer Construction: Consumer agent offer” and the algorithm on page 72 reveal the negotiation offer from the consumer agent. As shown, when the offer score is less than the reservation price score, the state is “Counter”. As shown on page 72, like offer is made by the provider agent/MRD. Page 99 and Figure 99 also reveals the negotiation agent tasks is to provide counter offer to the MRD BOT, and/or to the consumer agent/BOT. Page 53 reveal that the privacy risk score/value/price is based on the incentive/reward amount. Figure 37 on page 116 further reveal the automation of the negotiation, wherein a counter offer/proposal is sent from the provider agent to the consumer agent).
	
	As to claim 11, Yassine teaches in an MRD transmission phase: personalizing MRD to create personalized MRD using a user information entity received from the App BOT (page 109, last paragraph, page 110, first paragraph, and Figure 32 reveal personalized rating report of the service provider(s) based on key items of privacy concerns that are likely to be most interesting to users is sent to the consumer/users; page 110, last paragraph to page 111, first paragraph and Figure 32 and Figure 33 on page 111 reveals personalization of user information entity from the consumer agent based on the service provider’s privacy credential and reputation score); and sending the personalized MRD to the App BOT (page 109, last paragraph, page 110 first paragraph, and Figure 32 reveal personalized rating report of the service provider(s) based on key items of privacy concerns that are likely to be most interesting to users is sent to the consumer/users) .

	As to claim 12, Yassine teaches wherein the negotiating is triggered by at least one of a change in a scanned context of the user and a placing or reconfiguring of the MRD (page 111, last paragraph reveals the consumer agent receives a message to start the negotiation, which is triggered by change of the user adjustment to the weights of his/her private data categories. From page 40, lines 8-11, the privacy sensitivity of the personal data is obtained/captured/scanned by the provider agent).

	As to claim 13, Yassine teaches wherein the negotiation seeks to maximize an overall value that takes into account a value of a level of permissions or data from the user, and an incentive cost (page 128, Section 6.4 reveals negotiation placed by the consumer agent maximizes gain during the negotiation process. Page 81 last paragraph and page 87, first four lines reveal negotiation is performed to maximize consumer benefits according to privacy risk/valuation of data, which includes permission rights, and rewards/incentives).

	As to claim 14, Yassine teaches a system for controlling exchange of data between applications (abstract reveals multi-agent system for controlling consumer’s personal information and personal information valuation between consumers agent and online businesses/service providers agent. The method is performed automatically by agents which page 21, line 9 reveal the agents are autonomous and thus art App-BOTs), the system comprising: 
an application (App) BOT (page 21, line 9 reveal agents that are autonomous and thus art App-BOTs) comprising a memory and a processor (page 161, lines 1-2 reveal the agents are required to be loaded at end points, host of interest in computing cloud. Cloud computing comprises physical servers, thus have processors, and data storage, thus have memory), the processor being configured for: 
scanning a context of a user of the application and obtaining current scanned user data entities (page 40, lines 8-11 reveals agent obtains/captures the privacy sensitivity of the personal data thus a scan was performed on consumer’s personal data); 
determining a set of user information entities from the scanned user data entities containing current information about the user and surroundings of the user (page 48, Section Semantic Equivalency, reveals that the agent uses ontology sets to determine/define user attribute information, the example provided includes person’s family name, address, and location); 
labelling each user information entity of the set of user information entities with a user data permission to access the user information entity (page 46, last paragraph to page 47, reveal the database agent captures each user information and categorizes/ provides each user information element with a privacy risk value/score based on attribute ontology. Attribute ontology is a compact description of private data synonyms and composition rules. The steps of attribute ontology involve: pages 47-48 reveal that the database agent categorizes the private data. This categorization is the labelling of the user information. In categorizing the data, the database agent has access to the data specification of the user [such as user’s preferences of revealing / providing access to each category of the data] .  Thus, “[the database agent” applies attribute ontology rules on the data specification and performs the data categorization”. Page 48, section 4.3.2 reveals the categories the user information is dividing into have the following labels “…personal identification, contact information, address, hobbies…”. Figure 10 on page 49, shows the user information of “telephone numbers” and “emails” is placed in the category/label of “Contact”. Next, after the labeling of the user data, page 50, section 4.3.3 reveals that the database agent uses the user’s preferences to assign a privacy risk value to each data element in the respective categories/labels. The user’s preferences involve the user assigning weights to each label/category for revealing/accessing different attributes of personal data. A user interface of setting the permission level/weights to the data is shown in Figure 33 on page 111.  Base on the user’s preferences, a privacy risk value is calculated for each data element in the respective category and capturing the user reluctance level of revealing their respective personal information (page 53).  Thus the user information is categorize/labelled with the use’s permission/ preferences of revealing his/her data); 
negotiating, in a negotiation phase (page 73 section 4.6.3 provides the negotiation protocols), by:
 receiving a data access request offer from a mixed reality data (MRD)-BOT, the data access request offer comprising a request offer for a set of application specific permissions that are requested permissions to access a labelled user information entity (page 42, bullet (2) reveals service provider submits a request to obtain personal data and page 109, second paragraph reveal a request to acquire consumer data is made by the service provider agent. Figure 23 on page 95 reveals the Facilitator agent receives the service provider requests and dispatches the request to other agents to start the negotiation);
 estimating a privacy leak score that represents a user value attributed to the permission to access the labelled user information entity based on the data access request offer (page 96, Figure 24 reveals the database agent identify/quantify privacy risk score. Page 50, section 4.3.3, first and second paragraph provides more details that the scoring/value is in accordance to consumer’s preferences about revealing/access personal data attributes. Page 50, section 4.3.3, first and second paragraph provides more details that the scoring/value by the database agent is in accordance to consumer’s preferences about revealing/access personal data attributes); 
responsive to automatically determining that the privacy leak score is equal to or exceeds a privacy leak score threshold, sending an acceptance of the data Page 6 of 13Appl. No. 17/037,345 Reply to Non-Final Office Action of May 9, 2022 access request offer to the MRD BOT and providing access requested by the data access request(page 71, section 4.6.2 “Offer Construction: Consumer agent offer” and the algorithm on page 72 reveal the negotiation of from the consumer agent. As shown, when the offer score equal to or exceeds the reservation price score, the state is “ACCEPTED”. Page 111, the first and second paragraphs reveal that the privacy risk value is calculated by the database agent, and the payoff agent uses this value to calculate the payoff/ the reservation price/score. Figure 37 on page 116 further reveal the automation of the negotiation, and the acceptance of the offer by the automated consumer agent. Page 46, last paragraph to page 47, reveal the database agent captures each user information and categorizes/ provides each user information element with a privacy risk value/score based on attribute ontology. Attribute ontology is a compact description of private data synonyms and composition rules. Page 50, section 4.3.3, first and second paragraph provides more details that the scoring/value is in accordance to consumer’s preferences about revealing/access personal data attributes, per pages 49, Figure 10, page 52, Section Example to page 53, first three paragraphs, this data can pertain to the surroundings of the user); and 
responsive to automatically determining that the privacy leak score is less than the privacy leak score threshold that relates, in part, to data on the surroundings of the user, sending a counteroffer to the access request offer to the MRD BOT (page 71, section 4.6.2 “Offer Construction: Consumer agent offer” and the algorithm on page 72 reveal the negotiation offer from the consumer agent. As shown, when the offer score is less than the reservation price score, the state is “Counter”. Page 99 and Figure 99 also reveals the negotiation agent tasks is to provide counter offer to the MRD BOT, and/or to the consumer agent/BOT); and 
a mixed reality data (MRD) BOT (abstract reveals multi-agent system for controlling consumer’s personal information and personal information valuation between consumers agent and online businesses/service providers agent. The method is performed automatically by agents which page 21, line 9 reveal the agents are autonomous and thus art App-BOTs. Page 72, Section: Provider agent offer bidding also reveals the MRD BOT is the service provider agent) comprising a memory and a processor, the processor being configured for: 
negotiating, in a negotiation phase (page 73 section 4.6.3 provides the negotiation protocols), by:
 sending a data request offer to an application (App-) BOT, the data request offer comprising a request for permission to access a labelled user information entity (page 42, bullet (2) reveals service provider agent submits a request to obtain personal data and page 109, second paragraph reveal a request to acquire consumer data is made by the service provider agent. Figure 23 on page 95 reveals the Facilitator agent receives the service provider requests and dispatches the request to other agents to start the negotiation); 
receiving a counteroffer in response to the data request offer (page 71, section 4.6.2 Offer Construction: Consumer agent offer and the algorithm on page 72 reveals the negotiation offer from the consumer agent. As shown, when the offer score is less than the reservation price score, the state is “Counter”, thus a counteroffer is sent to the service provider agent. As shown on page 72, like offer is made by the provider agent/MRD. Page 99 and Figure 99 also reveals the negotiation agent tasks is to provide counter offer to the MRD BOT, and/or to the consumer agent/BOT); 
filtering potential MRD based on data of the counteroffer (page 99 and Figure 27 reveal the negotiation agent evaluates the offers, which include from the MRD service provider agent, and provides counter ones. Pages 122-123 reveals the filtering of five service providers based on the offer/counteroffer); 
determining a personalization score that takes into account incentive values (page 46, last paragraph to page 47, reveal the database agent captures each user information and categorizes/ provides each user information element with a privacy risk value/score based on attribute ontology. Attribute ontology is a compact description of private data synonyms and composition rules. Page 50, section 4.3.3, first and second paragraph provides more details that the scoring/value is in accordance to consumer’s preferences about revealing/access personal data attributes); 
responsive to automatically determining that the personalization score meets or exceeds a personalization score threshold, sending an acceptance of the counteroffer to the App BOT (page 71, section 4.6.2 “Offer Construction: Consumer agent offer” and the algorithm on page 72 reveal the negotiation offer from the consumer agent. As shown, when the offer score equal to or exceeds the reservation price score, the state is “ACCEPTED”. As shown on page 72, like offer is made by the provider agent/MRD. Page 111, the first and second paragraphs reveal that the privacy risk value is calculated by the database agent, and the payoff agent uses this value to calculate the payoff/ the reservation price/score. Figure 37 on page 116 further reveal the automation of the negotiation, and the acceptance of the offer by the automated consumer agent. However, as shown, the provider agent can also accept the offer. See also pages 72-73, Section: Provider agent offer bidding); and 
responsive to automatically determining that the personalization score is less than the personalization score threshold that relates to the incentive values, sending a second counteroffer to the App BOT (page 71, section 4.6.2 “Offer Construction: Consumer agent offer” and the algorithm on page 72 reveal the negotiation offer from the consumer agent. As shown, when the offer score is less than the reservation price score, the state is “Counter”. As shown on page 72, like offer is made by the provider agent/MRD.  Page 99 and Figure 99 also reveals the negotiation agent tasks is to provide counter offer to the MRD BOT, and/or to the consumer agent/BOT. Page 53 reveal that the privacy risk score/value/price is based on the incentive/reward amount. Figure 37 on page 116 further reveal the automation of the negotiation, wherein a counter offer/proposal is sent from the provider agent to the consumer agent).

As to claim 19, Yassine teaches in an MRD transmission phase: personalizing MRD to create personalized MRD using a user information entity received from the App BOT (page 109, last paragraph, page 110 first paragraph, and Figure 32 reveal personalized rating report of the service provider(s) based on key items of privacy concerns that are likely to be most interesting to users is sent to the consumer/users; page 110, last paragraph to page 111, first paragraph and Figure 32 and Figure 33 on page 111 reveals personalization of user information entity from the consumer agent based on the service provider’s privacy credential and reputation score); and sending the personalized MRD to the App BOT (page 109, last paragraph, page 110 first paragraph, and Figure 32 reveal personalized rating report of the service provider(s) based on key items of privacy concerns that are likely to be most interesting to users is sent to the consumer/users) .

As to claim 20, Yassine teaches wherein the negotiating is triggered by at least one of a change in a scanned context of the user and a placing or reconfiguring of the MRD (page 111, last paragraph reveal the consumer agent receives a message to start the negotiation, which is triggered by change of the user adjustment to the weights of his/her private data categories. From page 40, lines 8-11, the privacy sensitivity of the personal data is obtained/captured/scanned by the provider agent).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-7, 9-10, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yassine, A. (2015). AAPPeC: Agent-based Architecture for Privacy Payoff in eCommerce. ArXiv, abs/1501.04850 (hereinafter Yassine) in view of Waghmare et al IN 201721017374 (hereinafter Waghmare).

As to claim 2, Yassine teaches all the limitations recited in claim 1 above. Yassine further teaches the data access request offer further comprises a set of offered incentives offered by the MRD BOT (page 123 reveals the service provider offer includes incentive/money for the exchange of personal information. See also page 116, last paragraph, and page 117 first two lines which reveal the provider offer for personal records which include an incentive); determining an overall value based on a privacy score of the requested permissions, the set of offered incentives, as well as the current scanned user data entities, and user preferences (page 63, section 4.5.1 Payoff Calculation reveal determining an overall value/valuation based on the privacy risk score and permissions/preferences of the users, and the reward/payoff which the consumer should receive to reveal the personal information. Page 72, Section: Provider agent offer- also reveal the cost of acquiring record based on the payoff offer. Page 40, lines 8-11 reveals agent obtains/captures the privacy sensitivity of the personal data thus a scan was performed on a context of a user of the application).
Yassine does not teach wherein: a privacy tree data structure comprises nodes, each of the nodes representing one of the user data permissions and each having a corresponding permission label and a corresponding privacy score; and the method further comprising: creating an application-specific privacy subtree structure comprising a subset of the nodes of the privacy tree based on the privacy tree data structure and sets of application specific permissions; determining an overall value based on a privacy score of the requested permissions in the privacy subtree structure.
Waghmare teaches wherein: a privacy tree data structure  (abstract and paragraphs 5-7 disclose privacy lineage tree) comprises nodes, each of the nodes representing one of the user data permissions and each having a corresponding permission label and a corresponding privacy score (paragraph 6 disclose the privacy tree comprises privacy policy and a plurality of privacy parameters; paragraph 57 discloses the tree has nodes, and each nodes represent privacy levels parameters); and the method further comprising: creating an application-specific privacy subtree structure  (paragraph 57 discloses privacy subtree) comprising a subset of the nodes of the privacy tree based on the privacy tree data structure and sets of application specific permissions (paragraph 57 discloses the system traverses the privacy lineage tree and get to the root of the data subject subtree… the privacy level values for all of the nodes may be enlisted and provided as output data. Therefore, the subtree has nodes based on the privacy lineage tree. Paragraph 58 discloses the system may traverse the field subtree for each data subject and get the latest privacy level by accessing the node); determining an overall value based on a privacy score of the requested permissions in the privacy subtree structure (paragraphs 51-57 and 86 disclose privacy level value is obtained based on the privacy policy strength of user preferences and privacy score from the subtree).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yassine’s method of controlling exchange of data between applications with Waghmare’s teaching of a privacy tree to decrease the risk of sharing user data (paragraph 3 of Waghmare).

As to claim 3, the combination of Yassine in view of Waghmare teaches further comprising: responsive to determining that the overall value equals or exceeds an overall value threshold(Yassine: page 71, section 4.6.2 Offer Construction: Consumer agent offer and the algorithm on page 72 reveals the negotiation offer from the consumer agent. As shown, when the offer score equal to or exceeds the reservation price score, the state is “ACCEPTED”): receiving user approval information related to a user approval of the set of application specific permissions (Waghmare: paragraphs 97-98 disclose the threshold values ranges, when the privacy level value is between 0 to 24 percent, there is no privacy set for the application specific permissions, and approval associated with the user data is made) ; responsive to determining that the overall value is less than the overall value threshold(Waghmare: paragraphs 97 and 105 disclose the threshold values ranges, when the privacy level value is between 75 to 100 percent, there is “strict privacy” set for the application specific permissions): sending the counteroffer to the offer to the MRD BOT(Yassine: page 71, section 4.6.2 Offer Construction: Consumer agent offer and the algorithm on page 72 reveals the negotiation of from the consumer agent. As shown, when the offer score is less than the reservation price score, the state is “Counter”. Page 99 and Figure 99 also reveals the negotiation agent tasks is to provide counter offer to the MRD BOT, and/or to the consumer agent/BOT).

As to claim 4, the combination of Yassine in view of Waghmare teaches further comprising: responsive to the user approval information being positive(Waghmare: paragraph 97 and 101 disclose the user approval information being in the preference setting of always allow), sending the acceptance of the data access request offer to the MRD BOT and providing access requested by the data access request(Yassine: page 71, section 4.6.2 Offer Construction: Consumer agent offer and the algorithm on page 72 reveals the negotiation of from the consumer agent. As shown, when the offer score equal to or exceeds the reservation price score, the state is “ACCEPTED”, which is sent to the provider agent/MRD BOT. Thus access to the request personal information is provided. Figure 37 on page 116 further reveal the automation of the negotiation, and the acceptance of the offer by the automated consumer agent); and responsive to the user approval information being negative (Waghmare: paragraphs 97 and 105 disclose when the user approval information is negative, or always deny the request), sending the counteroffer to the offer to the MRD BOT(Yassine: page 71, section 4.6.2 Offer Construction: Consumer agent offer and the algorithm on page 72 reveals the negotiation of from the consumer agent. As shown, when the offer score is less than the reservation price score, the state is “Counter”. Page 99 and Figure 99 also reveals the negotiation agent tasks is to provide counter offer to the MRD BOT, and/or to the consumer agent/BOT).

As to claim 5, the combination of Yassine in view of Waghmare teaches further comprising, responsive to the user approval information being positive(Waghmare: paragraphs 97 and 101 disclose the user approval information being in the preference setting of always allow): updating the privacy tree structure and the privacy subtree structure (Waghmare: paragraphs 36, 48 and claim 8 discuss the user data preference is set to allow, and updates is made to the privacy preferences of the privacy tree and subtree).

As to claim 6, the combination of Yassine in view of Waghmare teaches further comprising, responsive to the determining that the privacy leak score is equal to or exceeds the privacy leak score threshold(Waghmare: paragraph 97 and 101 disclose the occurrence of when user approval information being in the preference setting is within the range setting of always allow): updating the privacy tree structure and the privacy subtree structure(Waghmare: paragraphs 36, 48, and claim 8 discuss the user data preference is set, and updates is made to the privacy preferences of the privacy tree and subtree).

As to claim 7, the combination of Yassine in view of Waghmare teaches wherein updating the privacy tree structure and the privacy subtree structure comprises: updating the permission label and the corresponding privacy score of at least one privacy tree structure node(Waghmare: paragraphs 36, 48, and claim 8 discuss the user data preference is set/updated and an updates is made to the privacy preferences of the privacy tree and subtree nodes); and updating the permission label and the corresponding privacy score of at least one privacy subtree structure node(Waghmare: paragraphs 48, 113, and claim 8 discuss the user data preference is set/updated and an updates is made to the privacy preferences of the privacy tree and subtree nodes).

As to claim 9, Yassine teaches all the limitation recited in claim 8 above. Yassine does not teach creating a personalization tree structure comprising nodes, each of the nodes representing a personalization benefit gained from one or more user permissions.
Waghmare teaches creating a personalization tree structure (abstract and paragraphs 5-7 disclose privacy lineage tree) comprising nodes, each of the nodes representing a personalization benefit gained from one or more user permissions (paragraph 6 disclose the privacy tree comprises privacy policy and a plurality of privacy parameters; paragraph 57 discloses the tree has nodes, and each node represent privacy levels parameters, see also paragraph 116 and claims 1-2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yassine’s method of controlling exchange of data between applications with Waghmare’s teaching of a privacy tree to decrease the risk of sharing user data (paragraph 3 of Waghmare).

As to claim 10, the combination of Yassine in view of Waghmare teaches determining an incentive cost of an incentive from an incentive set (Yassine :page 123 reveals the service provider offer includes incentive/money for the exchange of personal information. See also page 116, last paragraph, and page 117 first two lines which reveal the provider offer for personal records which include an incentive) that is based on the personalization benefit for a user permission at a particular instant of time and in a particular context (Yassine :page 50, last paragraph to page 51 reveal the privacy cost/valuation of revealing user personal data under a particular/each context and page 64 reveals the expected return/payoff given to user/consumers as a result of revealing their private data base on the valuation) ; and comparing the incentive cost with a permission access gain associated with the user permission (Yassine :page 63, section 4.5.1 Payoff Calculation reveal determining an overall value/valuation based on the privacy risk score and permissions/preferences of the users, and the reward/payoff which the consumer should receive to reveal the personal information. Page 72, Section: Provider agent offer- also reveal the cost of acquiring record based on the payoff offer. Page 40, lines 8-11 reveals agent obtains/captures the privacy sensitivity of the personal data thus a scan was performed on a context of a user of the application); and responsive to determining the incentive cost is less than the associated permission access gain, including the incentive in at least one of the data request offer and the second counteroffer (Yassine :pages 71-72 reveals the consumer agent algorithms in which a determination is made on whether the incentive cost offer is less than the reservation price, this price is associated with permission access again, a counter offer is sent with a new proposal incentive bid placed).

As to claim 15, Yassine teaches all the limitations recited in claim 14 above. Yassine further teaches wherein for the App BOT:  the data access request offer further comprises a set of offered incentives offered by the MRD BOT(page 123 reveals the service provider offer includes incentive/money for the exchange of personal information. See also page 116, last paragraph, and page 117 first two lines which reveal the provider offer for personal records which include an incentive); the App Bot processor further being configured for: determining an overall value based on a privacy score of the requested permissions, the set of offered incentives, as well as the current scanned user data entities, and user preferences (page 63, section 4.5.1 Payoff Calculation reveal determining an overall value/valuation based on the privacy risk score and permissions/preferences of the users, and the reward/payoff which the consumer should receive to reveal the personal information. Page 72, Section: Provider agent offer- also reveal the cost of acquiring record based on the payoff offer. Page 40, lines 8-11 reveals agent obtains/captures the privacy sensitivity of the personal data thus a scan was performed on a context of a user of the application); the MRD BOT processor further being configured for: creating a personalization tree structure(page 88, Figure 22 reveal goal hierarchy diagram/tree),  representing a personalization benefit gained from one or more user permissions (page 88, last paragraph reveal each level of the hierarchy contains goals which determine the benefit that the consumer should receive for providing access to his/her personal information). 
Yassine does not teach wherein: for the App BOT: a privacy tree data structure comprises nodes, each of the nodes representing one of the user data permissions and each having a corresponding permission label and a corresponding privacy score; and the App BOT processor further being configured for: creating an application-specific privacy subtree structure comprising a subset of the nodes of the privacy tree based on the privacy tree data structure and sets of application specific permissions; and determining an overall value based on a privacy score of the requested permissions in the privacy subtree structure; the MRD BOT processor further being configured for: creating a tree structure comprising nodes, each of the nodes representing a personalization benefit gained from one or more user permissions.
Waghmare teaches wherein: for the App BOT: a privacy tree data structure  (abstract and paragraphs 5-7 disclose privacy lineage tree)  comprises nodes, each of the nodes representing one of the user data permissions and each having a corresponding permission label and a corresponding privacy score(paragraph 6 disclose the privacy tree comprises privacy policy and a plurality of privacy parameters; paragraph 57 discloses the tree has nodes, and each nodes represent privacy levels parameters); and the App BOT processor further being configured for: creating an application-specific privacy subtree structure(paragraph 57 discloses privacy subtree) comprising a subset of the nodes of the privacy tree based on the privacy tree data structure and sets of application specific permissions(paragraph 57 discloses the system traverses the privacy lineage tree and get to the root of the data subject subtree… the privacy level values for all of the nodes may be enlisted and provided as output data. Therefore, the subtree has nodes based on the privacy lineage tree. Paragraph 58 disclose the system may traverse the field subtree for each data subject and get the latest privacy level by accessing the node); and determining an overall value based on a privacy score of the requested permissions in the privacy subtree structure(paragraphs 55-56 disclose privacy level value is obtained based on the privacy policy strength of user preferences and privacy score from the subtree); creating a tree structure(abstract and paragraphs 5-7 disclose privacy lineage tree) comprising nodes, each of the nodes representing a personalization benefit gained from one or more user permissions(paragraph 6 disclose the privacy tree comprises privacy policy and a plurality of privacy parameters; paragraph 57 discloses the tree has nodes, and each nodes represent privacy levels parameters, see also paragraph 116 and claims 1-2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yassine’s system of controlling exchange of data between applications with Waghmare’s teaching of a privacy tree to decrease the risk of sharing user data (paragraph 3 of Waghmare).

As to claim 16, the combination of Yassine in view Waghmare teaches wherein: the App BOT processor is further configured for: responsive to determining that the overall value equals or exceeds an overall value threshold: receiving user approval information related to a user approval of the set of application specific permissions(Waghmare: paragraphs 97 and 101 disclose the threshold values ranges, when the privacy level value is between 0 to 24 percent, there is no privacy set for the application specific permissions, and approval associated with the user data is made); responsive to determining that the overall value is less than the overall value threshold(Waghmare: paragraphs 97 and 105 disclose the threshold values ranges, when the privacy level value is between 75 to 100 percent, there is strict privacy set for the application specific permissions): sending the counteroffer to the offer to the MRD BOT(Yassine: page 71, section 4.6.2 Offer Construction: Consumer agent offer and the algorithm on page 72 reveals the negotiation of from the consumer agent. As shown, when the offer score is less than the reservation price score, the state is “Counter”. Page 99 and Figure 99 also reveals the negotiation agent tasks is to provide counter offer to the MRD BOT, and/or to the consumer agent/BOT); and the MRD BOT processor is further configured for: P201909143US01Page 35 of 38determining an incentive cost of an incentive from an incentive set that is based on the personalization benefit for a user permission at a particular instant of time and in a particular context(Yassine: page 123 reveals the service provider offer includes incentive/money for the exchange of personal information. See also page 116, last paragraph, and page 117 first two lines which reveal the provider offer for personal records which include an incentive); and comparing the incentive cost with a permission access gain associated with the permission(Yassine: page 63, section 4.5.1 Payoff Calculation reveal determining an overall value/valuation based on the privacy risk score and permissions/preferences of the users, and the reward/payoff which the consumer should receive to reveal the personal information. Page 72, Section: Provider agent offer- also reveal the cost of acquiring record based on the payoff offer. Page 40, lines 8-11 reveals agent obtains/captures the privacy sensitivity of the personal data thus a scan was performed on a context of a user of the application); and responsive to determining the incentive cost is less than the associated permission access gain, including the incentive in at least one of the data request offer and the second counteroffer(Yassine: page 71, section 4.6.2 Offer Construction: Consumer agent offer and the algorithm on page 72 reveals the negotiation of from the consumer agent. As shown, when the offer score is less than the reservation price score, the state is “Counter”. Page 99 and Figure 99 also reveals the negotiation agent tasks is to provide counter offer to the MRD BOT, and/or to the consumer agent/BOT. Page 53 reveal that the privacy risk score/value/price is based on the incentive/reward amount. Figure 37 on page 116 further reveal the automation of the negotiation, wherein a counter offer/proposal is sent from the provider agent to the consumer agent).

As to claim 17, the combination of Yassine in view of Waghmare teaches wherein the App BOT processor is further configured for: responsive to the user approval information being positive(Waghmare: paragraph 97 and 101 disclose the user approval information being in the preference setting of always allow), sending the acceptance of the data access request offer to the MRD BOT and providing access requested by the data access request(Yassine: page 71, section 4.6.2 Offer Construction: Consumer agent offer and the algorithm on page 72 reveals the negotiation of from the consumer agent. As shown, when the offer score equal to or exceeds the reservation price score, the state is “ACCEPTED”, which is sent to the provider agent/MRD BOT. Thus access to the request personal information is provided. Figure 37 on page 116 further reveal the automation of the negotiation, and the acceptance of the offer by the automated consumer agent); and responsive to the user approval information being negative(Waghmare: paragraphs 97 and 105 disclose when the user approval information is negative, or always deny the request), sending the counteroffer to the offer to the MRD BOT(Yassine: page 71, section 4.6.2 Offer Construction: Consumer agent offer and the algorithm on page 72 reveals the negotiation of from the consumer agent. As shown, when the offer score is less than the reservation price score, the state is “Counter”. Page 99 and Figure 99 also reveals the negotiation agent tasks is to provide counter offer to the MRD BOT, and/or to the consumer agent/BOT).

As to claim 18, the combination of Yassine in view of Waghmare teaches wherein the App BOT processor is further configured for, responsive to the determining that the privacy leak score is equal to or exceeds a privacy leak score threshold(Yassine: page 71, section 4.6.2 Offer Construction: Consumer agent offer and the algorithm on page 72 reveals the negotiation offer from the consumer agent. As shown, when the offer score equal to or exceeds the reservation price score, the state is “ACCEPTED”): updating the privacy tree structure and the privacy subtree structure(Waghmare: paragraphs 36, 48 and claim 8 discuss the user data preference is set to allow, and updates is made to the privacy preferences of the privacy tree and subtree), wherein the updating comprises: updating the permission label and the corresponding privacy score of at least one privacy tree structure node(Waghmare: paragraphs 36, 48, and claim 8 discuss the user data preference is set/updated and an updates is made to the privacy preferences of the privacy tree and subtree nodes); and updating the permission label and the corresponding privacy score of at least one privacy subtree structure node(Waghmare: paragraphs 48, 113, and claim 8 discuss the user data preference is set/updated and an updates is made to the privacy preferences of the privacy tree and subtree nodes).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA FARROW whose telephone number is (571)272-1856. The examiner can normally be reached M - F 7:30--5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571)272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.F/Examiner, Art Unit 2437                                                                                                                                                                                                        
/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437